 Case 5:19-cv-02124-JGB-SP Document 244 Filed 06/23/21 Page 1 of 3 Page ID #:35196



 1   Todd Slobin (admitted Pro Hac Vice)
     tslobin@eeoc.net
 2   Ricardo J. Prieto (admitted Pro Hac Vice)
     rprieto@eeoc.net
 3   SHELLIST | LAZARZ | SLOBIN LLP
     11 Greenway Plaza, Suite 1515
 4   Houston, Texas 77046
     Telephone: (713) 621-2277
 5   Facsimile: (713) 621-0993
 6   Melinda Arbuckle (Cal. Bar No. 302723)
     marbuckle@eeoc.net
 7   SHELLIST | LAZARZ | SLOBIN LLP
     402 West Broadway, Suite 400
 8   San Diego, California 92101
     Telephone: (713) 621-2277
 9   Facsimile: (713) 621-0993
10   (additional counsel on signature block)
11   Counsel for Plaintiffs and Proposed Class and Collective Action Members
12                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
13                   EASTERN DIVISION – RIVERSIDE COUNTY
14   Reginald Moore, Eduardo Guerra, and      Case No.: 5:19-cv-02124-JGB-SP
     Alisa Jones, on behalf of themselves and
15   all others similarly situated,           JOINT STIPULATION TO STAY
16          Plaintiffs,                          Judge:       Hon. Jesus G. Bernal
                                                 Date:        n/a
17          v.                                   Time:        n/a
                                                 Courtroom:   1
18   Universal Protection Service, LP d/b/a
     Allied Universal Security Services
19
            Defendant.
20
21
22
23
24
25
26
27
28
                                                              Case No. 5:19-cv-02124-JGB-SP
                                                                            Stipulation to Stay
 Case 5:19-cv-02124-JGB-SP Document 244 Filed 06/23/21 Page 2 of 3 Page ID #:35197



 1          Pursuant to Local Rules 7-1 and 52-4.1, Plaintiffs Reginald Moore, Eduardo
 2   Guerra, and Alisa Jones, on behalf of themselves and all others similarly situated,
 3   (“Plaintiffs”) and Defendant Universal Protection Service, LP d/b/a Allied
 4   Universal Security Services (“Defendant” or “Allied”), by and through counsel,
 5   (Plaintiffs and Defendant shall be referred to herein as “the Parties”) hereby
 6   stipulate and agree as follows:
 7                                        RECITALS
 8          WHEREAS, on April 21, 2021, the Parties entered into a binding
 9   Memorandum of Understanding regarding the settlement in this case following
10   mediation with mediator Charles Stohler;
11          WHEREAS, the Parties are finalizing the long-form settlement agreement
12   in this case;
13          WHEREAS, the Parties anticipate presenting the long-form settlement
14   agreement to the arbitrator pursuant to this Court’s order compelling the lead
15   Plaintiffs to arbitration, and then present the arbitrator’s award to the Court for
16   confirmation; and
17          WHEREAS, the Parties wish to stay proceedings in this case pending the
18   arbitrator’s award and the Court’s confirmation of same.
19                                      STIPULATION
20          NOW, THEREFORE, the Parties, by and through counsel hereby
21   STIPULATE AND AGREE THAT the Court should stay this case pending
22   approval of the long-form settlement agreement by the arbitrator.
23
24   IT IS SO STIPULATED.
25   Dated: June 23, 2021                    Respectfully submitted,
26                                           By:     s/Melinda Arbuckle
                                                     Melinda Arbuckle
27
28
                                               -1-                  Case No. 5:19-cv-02124-JGB-SP
                                                                                  Stipulation to Stay
 Case 5:19-cv-02124-JGB-SP Document 244 Filed 06/23/21 Page 3 of 3 Page ID #:35198



                                             SHELLIST | LAZARZ | SLOBIN LLP
 1                                           Melinda Arbuckle (SBN 302723)
                                             marbuckle@eeoc.net
 2                                           402 West Broadway, Suite 400
                                             San Diego, California 92101
 3                                           Telephone: (713) 621-2277
                                             Facsimile: (713) 621-0993
 4
                                             Counsel for Plaintiffs and Proposed Class
 5                                           and Collective Action Members
 6
 7
 8                                           Respectfully submitted,
 9                                           By:     s/ Jeremy Naftel
                                                     Jeremy Naftel
10
                                             MARTENSON, HASBROUCK &
11                                           SIMON LLP
                                             Jeremy Naftel (SBN 185215)
12                                           jnaftel@martensonlaw.com
                                             5800 Armada Drive, Suite 101
13                                           Carlsbad, California 92008
                                             Telephone: (916) 970-1430
14                                           Facsimile (916) 538-6524
15                                           Counsel for Defendant Universal Protection
                                             Service, LP d/b/a Allied Universal Security
16                                           Services
17
18                       Attestation Pursuant to Local Rule 5-4.3.4
19         Pursuant to Central District Local Rule 5-4.3.4(a)(2)(ii), the undersigned
20   hereby attests that all signatories on whose behalf this filing is submitted concur in
21   the content of this filing and have authorized the filing.
22
                                             s/Melinda Arbuckle
23                                           Melinda Arbuckle
24
25
26
27
28
                                               -2-                 Case No. 5:19-cv-02124-JGB-SP
                                                                                 Stipulation to Stay
